                    Case 20-10953-LSS Doc 96-1 Filed 05/26/20 Page 1 of 5
Filing # 104066515 E-Filed 02/28/2020 10:11:49 AM



        IN THE CIRCUIT COURT OF THE 11TH
        JUDICIAL CIRCUIT IN AND FOR
        MIAMI-DADE COUNTY, FLORIDA

        CASE NO. 2019-031155-CA-01

        ECP HOLDINGS III, LLC ("ECP-III"); ECP
        HOLDINGS V, LLC; SUREFUNDING V, LLC; MCS
        AGENT, LLC; MARKETPLACE CAPITAL
        STRATEGIES, LLC; and SUREFUNDING, LLC

        Plaintiffs,

        v.

        TRADEPAY CAPITAL, LLC, a Florida Limited
        Liability company; RITESH SHAW (Citizen and
        Resident of India); PIYUSH PARASMAL RAMPURIA
        (Citizen and Resident of New Jersey); PUSPESH
        KUMAR BAID a/k/a PIYUSH KUMAR JAIN
        a/k/a P.K. JAIN a/k/a PUSPESH JAIN (Citizen of
        India and Resident of Florida); MRINAL OJHA
        (Citizen and Resident of India); ATIT SUDHIR
        GANDHI (Citizen and Resident of India);
        PATRICK DE LISI (Citizen and Resident of Florida);
        and JOHN DOES 1-50.

        Defendants.
        ______________________________________________/



                                   PLAINTIFF’S AMENDED NOTICE OF ORAL
                                       AND VIDEOTAPED DEPOSITIONS
                                    ON LIMITED JURISDICTIONAL ISSUES


                Plaintiffs, Surefunding, LLC, et al, submits the following Notice of Deposition pursuant to

        Florida law, stating:

        To:     ALL COUNSEL OF RECORD


                                                         1
        Surefunding v. Tradepay
        Case # 2019-031155-CA-01
        Plaintiff’s Amended NOD
                 Case 20-10953-LSS               Doc 96-1        Filed 05/26/20         Page 2 of 5




         Please take notice that Plaintiffs will take the oral (and videotaped) deposition testimony
of the following witnesses on the dates and times indicated below. The depositions will be taken
pursuant to applicable Florida law and will be limited to narrow jurisdictional issues associated
with or related to Piyush Rampuria and his role in Tradepay Capital, LLC (“Tradepay”), and
management of Tradepay as represented in the Tradepay internal documents and filings with the
Secretary of State, as compared to Mr. Rampuria’s testimony. The depositions will begin at the
times indicated, and will continue from day-to-day until completed.
                             WITNESSES/DATE LOCATION AND TIME1
    1. Michael Ullman

         DATE:                       March 17, 2020
         TIME:                       9:00 a.m. EST
         LOCATION:

         Ullman & Ullman, P.A.
         7700 West Camino Real
         Suite 401
         Boca Raton, FL 33433

    2. Robert Salinas

         DATE:                       March 17, 2020
         TIME:                       1:00 p.m. EST
         LOCATION:

         Reality Check Business Solutions, LLC
         1001 N. Federal Hwy
         Suite 202
         Hallandale, FL 33009

    3. Patrick De Lisi

         DATE:                       March 18, 2020
         TIME:                       9:00 a.m. EST
         LOCATION:

         Offices of Alejandro F. Garcia, Esq.

1
    The Plaintiffs reserve the right to also seek a limited deposition of Tradepay’s corporate representative. At present,
there is a dispute regarding the source of the authority for Tradepay to retain Mr. Brodsky. Once that issue is resolved,
the necessity for a Tradepay deposition will be determined.
                                                            2
Surefunding v. Tradepay
Case # 2019-031155-CA-01
Plaintiff’s Amended NOD
              Case 20-10953-LSS       Doc 96-1        Filed 05/26/20   Page 3 of 5




       RAMHOFER GARCIA & MOORE, PLLC
       11900 Biscayne Blvd.
       Suite 742
       North Miami, FL 33181

   4. Pushpesh Kumar Baid a/k/a “P.K. Jain”

       DATE:                 March 18, 2020
       TIME:                 11:00 a.m. EST
       LOCATION:

       COFFEY BURLINGTON, P.L.
       2601 South Bayshore Drive, Penthouse One
       Miami, Florida 33133


   5. Atit Gandhi

       DATE:                 March 18, 2020
       TIME:                 1:00 p.m. EST
       LOCATION:

       BRODSKY FOTIU-WOJTOWICZ, PLLC
       200 SE 1st Street, Suite 400
       Miami, Florida 33131

   6. Mrinal Ojha

       DATE:                 March 18, 2020
       TIME:                 3:00 p.m. EST
       LOCATION:

       BRODSKY FOTIU-WOJTOWICZ, PLLC
       200 SE 1st Street, Suite 400
       Miami, Florida 33131




                                    COURT REPORTER

       The depositions will be recorded by a certified court reporter from the firm of Attkisson
Baker and videotaped by Attkisson Baker.




                                                  3
Surefunding v. Tradepay
Case # 2019-031155-CA-01
Plaintiff’s Amended NOD
              Case 20-10953-LSS         Doc 96-1     Filed 05/26/20      Page 4 of 5




               SUBPOENA DUCES TECUM/DEMAND FOR PRODUCTION
       Each witness is commanded to appear at the deposition with the following items:

   1. A copy of each passport owned or possessed by each witness.
   2. A copy of the driver’s license of each witness.
   3. If the person is not a citizen of the U.S., a copy of proof of legal status in the U.S. between
      2016 and the present during any period of the person’s presence in the U.S.
   4. A copy of any records (paper or electronic) in the possession or control of each witness
      that pertains to the ownership, control, operation, and business of Tradepay Capital, LLC
      between 2016 and the present.
   5. A copy of any records (paper or electronic) in the possession or control of each witness
      that refers to Piyush Rampuria.

     Dated 28 February, 2020.




                                              RESPECTFULLY SUBMITTED,


                                              /s/ Joseph R. Johnson
                                              TURNER & ASSOCIATES, P.A.
                                              Tab Turner
                                              4705 Somers Avenue
                                              North Little Rock, AR 72116
                                              501-791-2277 – Phone
                                              tab@tturner.com

                                              and
                                              Joseph R. Johnson, Esquire
                                              Florida Bar No: 372250
                                              BABBITT & JOHNSON, P.A.
                                              1641 Worthington Road, Suite 100
                                              West Palm Beach, FL 33409
                                              Tel: (561) 684-2500 / Fax: (561) 684-6308
                                              Email: jjohnson@babbitt-johnson.com
                                                      kaguilera@babbitt-johnson.com

                                              Attorneys for Plaintiffs




                                                 4
Surefunding v. Tradepay
Case # 2019-031155-CA-01
Plaintiff’s Amended NOD
              Case 20-10953-LSS        Doc 96-1    Filed 05/26/20     Page 5 of 5




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on January 28, 2020 a true and correct copy of the foregoing
was electronically filed with the Clerk of Court using the Florida E-Filing Portal and was served
on all counsel of record via transmission of the Notice of Electronic Filing generated by
eservice@myflcourtaccess.com.



                                            /s/ Joseph R. Johnson




                                               5
Surefunding v. Tradepay
Case # 2019-031155-CA-01
Plaintiff’s Amended NOD
